OFJ=KlE OF THE ATTORNEY       GENERAL   OF TEXAS
                                     AUSTIN
-Gnmw                                           \
 -QR-




        Honorable0. A.     Falter@
        OOUty  AttOrnaT
        6u1 Saba County
        San Saba, Toxar




                &I, aatIol&itingthat ha w0ua be ~ao4mrfrfl.
                on that third eramlnatlon,     maar thtiraoa aaa
                *au aomiaatod over the prerent in0umbant.
                Thlr week brlagr the infornmtloa that he
                railed again for the third time.; I preeutm
                he will take ~aaothsreuLmfaatIo,aaad~,    Ii ha
                doea I awwme that the raeult wlil ba knowa
                beram the Novacabal:     elrotlon.
I
        .


    Honorable 0. A. Walters, ?age 2


                   TJnlaea prohibited,eltbsr through a
              mnaamus or Indunotlon,one oriboth prooesd-
              tags, his name will b0 oortifledby the oom-
              altter and his name will go up oa the tlokot
              at the general lleotIon.w
                     On the basis of thsse fasts yes hesire to~knowl
                   (1) What steps may be taken to eatabllsh
              the lnellglbllltyof the 04n4laate for the or-
              ii00   or county   attorney;

                   (2)  If steps may bo taken, rho Is author,-
    <       . Iesd to institutethe aroessary prooerdiags~
                   (3) 'Other questionsbased upon the assump-
              tlon that timely stdps will not bo takea.
                     U   Opinion No. 0+%?05 this department held that
        u&or Artlolss 332 ana 2927 OS the Rev'lssdCivil Statutes,
    '1925,one who does not hire his license to praotloe law aad
    'will not have It at the time of thg Suly prlcmry oleatloa
     Is not entitled to have his name oertitid  ae a oanalaate
     for the offLoe oi oounty attorney at suoh eleotion.
              Artlalss 2927, 2928 6.tta 2989 of Veraon~6         Annotatoa
    01~11 Statutes, rep&: as r0110w8:
                     *Art. 29117.
                    To person shall be ellglblr to any Stats,
              oounty, pretolnotor munlalpal 0PiIoe In this
              Stata unless ha shall be eligible to ho14 of-
              iiae under the Coastltutloaof this Ytate, and
              unless he shall her0 r6SIdsa In this Stats for
              the pQrIod or tw6lve months and sir months in
              the oounty, prealnot, or aunI0Ipellty,In whIoh
              he orfers himself as a oanblbate,aoxt preood-
              Ing any gea4r41 or speolal eleatloa,and shall
              hare beon 1111
                           aotual bona fide oltlsen of said
              oounty, prsolnot, or munIolp4lIty.fora0re than
              sir months. No person Ineligible to hold oftloe
              shall ever have his name placed upon the ballot
              at any general or spealal eleotlon, or at 4ny
              prlmclryelection where oandldatbs are soleoted
              under prIm4ry eleotlon laws of this State; and
              ao such ineligiblecandidate 8hal.lever be VOtea
              upon, aor hnre votes oountad for him, at eny
              suoh general, 8p00141, or primary el0OtIOn.
Eonorable 0. A. Walters, Page 3


           “Art.   ZQE%.
                                     \
          “Neither the Seoretaey of State, nor any
     oounty judge or this State,   nor any other au-
     thority authoria4a   to issue orrtItloat48,shall
     Is8u4 any o4rtlrIoat4sor eleatlon or appolnt-
     akentto any person 4l40t0a or-appointedto any
     oriios la this State, who la not eligible to
     hold such 0ff~o0 uadt3rtha CoaetItutIon0r this
     State and under the above artlale; and the nams
     or ao InslIgIbleperson, under the Constitution
     ma laws or thle State, shall be oertirira by
     any party, ooamittee,or any authority author-
     ha   to have.the naa0e   Of 04ndia4t0s placed
     upon the primary ballots at any primary elea-
     tlon In this Statei and the name or ao Inell-
     glble aanalaate under the CoartItutIonand laws
     or this Stst.4 shall be plaO@d upon the ballot
     of any general or 8p40141 eleotloa by any au-
     thority whoa@ duty.It -Is to plaoo names of
     eandlaateo,updnolrlolal ballots,
           “Art.   2929.
          “The dI8trIOt court shall have authority
     to Ieeue writs of Injunctionand all other
     neaessary prooese  at the suit  oi  any Iaterest-
     ad party, or of any voter, to enforod the pm-
     visions or the above two artloles and to prb-
     teot.thereunaerthe rights or all part.108and
     the public; for suoh purpose, jurisaiotIon
     and authority Is ooarerrra-upon    all dlstrlot
     oourts or this State and all oases filed here-
     under ahsll hare rimi   right 0r pr000amoe
     upon trial and appeal."
             Under the Artiolee of the RsrIsed Civil Statutes,
 above sat rorth, the Oandldate mentlonrd In your letter Ie
:not entitled to have hla naae go on the ballot in ths gen-
 eral eleotloa In lOor@mbsrna the D4aooratIo aomlaee for the
 ofrice   0r county  attorney.    He should not be voted upon at
 that time as suoh nominee, and Wider Article 2929 an ln&K~o-
,~tIon  my iaeus rros the dlstrlot court to prevent his nam
 being plaaea berore      the YOters at the general 614OtIOn.
           iet us point out here for your guldanoethat
awhilemtiole   8E53, Vsraoa~s .4motiit4a 01~11 8tatute8, pro-


                                                         .
~-,   Honorable 0.    A.   salters, Page 4


      ,videsthe remedy of an InfornmtloaIn the natul
       quo warrato   to be 4Ireoted against qae uulawft
       truaiag  upon or assuming the atah8 or ea 0rric
      ,whIohhe IS aot entitled, that   rmaedy IS not a1
       sat11 the oae against whom the writ Is to ,bed:
       hmm,aotuallyintruded Into ana unlawfullyh0iat
               As stated in Callaghanv. Tqbln, 40 T. 1
      90 s: w. (ea)    ss,    writ   refused,

                   *There Is nothing In that statute
           that would prbteot the Inauaibent   or an
           ofrIo rrom one who thrrateneato remove
           him iron4the 84q and to take possrssloa
           or the property appertainingto the of-
           ri04.     That hatut   giVS8 a remedy agalnr
           a person who ha& slr@aay usurped, Intruao
           Into, and unlawfully holds an 0rrf00, as
           the very aesIgnatIonor the prooesdlag
           olearly~WlIe8.~ It Im R,procieeblng     by
           Quo warranto, to be w0a ~agalastoae in
           po8eaesIoa or an orrio*,    and 04anot be
           used by an lnouabent to proteot hla frois
           attenwtea    usurpationor his 0rti04.r
                see also WIllIsms v. Cast~eman,ii8
      817 9. w. SW.

                .You hare been advised that an injuno
      sue to prereat the nam. of an IaeligIble oandl
      appearingupon the ballot at the general elrot
      uaber as the DemooratlonomIne for the ofrloe
      oosoeraours.lves with the qu.stIon of who is
      $0 institutethe aroessary prooredIngs.
                 Although Artlole ii989provides la ha
      that *any Interesteaparty, or any tot*PlaaT
      Isjunotloathere provided for, the 0880 or All
      deofaedby the Comlssian of Appeals Is 19s
      0 9. if. (aa) 751, oowtrueu  the st4tut4 airr0r
                In that OaBe one Braly, the Dl4IntIf
      a third man were oandldatesror the orfIc# of
      torney. At the .l.otIon It appeared that Bml
      the higher& number or votes 048% and the plair
      ssoopd largrst auaber. Braly hosevor,was Ix
      arr Art1010 8987 to be 4 04adhate for th. orI
      trlot attorney, aud the pl4lntIrt,th eleoosd
,/-
Honorable 0. A. Walton,            Page b


lnstttutod   the neoeseary etepe, as a totor, to proouro
an InJuuotionunder Artfole gQgQ\to prev4nt the name of
Bralp from appearing upon thr ballot at the general    eleo-
tion and to prevent hi8 oertiiioetiona8 the Demooratio
ncdlwe   ior  the offioe of ~dietriotattorney. The Court
stated:

           &The petition  thorrrore   rail6  to thor
      that tha plaintiff hue a logal right, dis-
      tinot Srom the gwwral pub110 of whioh he
      la a member, whioh will be aHooted by the
      osrtifioationof Braly a8 the Dsnmretir
      nomlneo ior diatriat attornrg, or by the
      printing of his naum, aa euoh, on the of-
      fioial ballot at the goneral lleotion in
      Rovembrber
              . The plaintlrr,     a8 an indirldual,,
      is not rhown to have d juatiolablminterset
      in the aatter. fiathererore io not entitled
                  thie euit unless authorizedto
      to llvaintain
      40 80 under that prori8loaof artiole 8889
      o$ the 8tatut.m now to .benoticed. A por-
      tlon of that article provider    in erreot  that
      the diotriot oourt &all    hare authority to
      ioeue writs ot injunotionat the suit of ‘any
      voter,’ to restrain ths plsoing or the name
      of an ineligibleoandldate upon the offioial
      b&lot at       genafal o r a~4oial lleotion.




      be th6 true import-of the tatatutory proriaioa
      just nferred to, that provision oannot hara
      offrot to lnveet the plaintiff,    simply ba-
      oause he is a votar, with the authority to
      ;lalntainthis wit.    The Conatitutiondoes
      not pertit this ‘to be dons.    It is 4,+a in
      the oaee jus8 oited t&at:               ‘,
             **It   is   nroeaearp for the et&e to be
      4 party when        the action ie for.the benerit
      0r the    publio    at   large,   though   growing   out
/I
          korable G. A. i’taltera,
                                Page 6


               of 4 party prlmery eleotion. The etatute
               oannot oonfer a right upoa private  inaim-
               uale to hot for all where it Is,shown they
               have no interest airrerent rrm irll othera.
                    “The Oonetltution      provide8 that the
               oounty attorney shall represent the atate
               Fa all ChS40     In the ai8trLot  CQurt.  By
               oth4r    oonrtitutional   provisioa4   the   L4gir-
               luture  is authorized to impose that duty
               on the httornep General, and, in presoribed
               oiroumathnoee,  upon the dietriot attorney.
               Sse State Constitution,art 8, I gll art.
               4, a ee. These oouetitutionulprovisione
               mark the liznitsof leglnlativeauthority
               to prescribe who shall reprileent the etate
               4nd oontrol Its lntereat6 In a lawruft in
               the district court. The Leg1slature ie
               isplledlyrestrained frownoonlerringeuoh
               duty  and reeponsfbilltyon the individual
               oitizen. Maud '1. Terrell,  109 Tex. 97, 200
P. 5. w. 378. Thenplaintiff therefore hae no
               authority to naintain thie suit, ae a voter,
               independentlyor a public off ioial who,ie
               properly clothed with that authority.”
               (underscoringours)
                    Ke my therefore oonolude that any cult provided
          for by Article E929 mat be proneouted by,the State.
                    Ssotion 21 of hrtiole 5 Of the Conetitutionof
          Texas, reads, in part, as follower
                    “, * * . The county,attorney shall
               represent the State in all.0484n in the
               Uietrlot and lnrerlor courts in their roepeo-
               tiv4 ooilntles~ * * ‘.”
                   In Uaud, County Tvx Colleotor,v. Terrell, State
          Comptroll4r,LO9 Tsx. 07, 200 S.W. 375, the court stated;
                   “. .t4. Thlitinstrument,      by Section
              21 or Article    6, lo&gee with the county
              ettorneye the duty of reyreeentingthe
              btate in all 0~544 in the dietriot     and
              infsrlor courts,    with the right in the
     i*       Leglslutureto regulate      by law the mepeo-
.P       Honorable G. A. Xalters.                    Page 7


                 tlve    duties      of   aiatriot         aad    oountp attorneys
                 wh4re    a    oounty      la   inoluded in          a’aietrlot            having
                 a  dlstriot           and by deotion 22 of Ar-
                                    attorn4y;
                 tlole 4       that44 totidy
                                          errits and pleas in the
                 Supreas Court Is ooufided to the Attorney uen-
                 oral.  * l ***



                     see al80 5tapls’s                v.      ljtat.4,   13.2 Tax. 81, 248 S. W,
         639 ; Diokeon v. mrloklana,                    ll4      Tax.    176,     2aa a. 1.           1012.

                         It ia the     of  this department and youTax-
                                          opinion                                                             .,,
         r~epeotfully           that you in your ofiioial
                               aayiisra                      oapaoity es
         oouuty attorney ars authorized to represent the Stats in a
         euit for en lnjunotion   under rirtiole   2929 or the Revised
         Civil 8tatute8, 1926, to prevent the nams of an inelfglble
         oandidate for ths office   of county attorney in your Oountg
         Ron being pla0ed upon the ballot,       Voted upon, or 0@rtiii@d
         as the Demoaratlo nominee for the oifioe      at the goner41 eleo-
         tlon in liovember.
                   IEaoh of ths other puestioue y’ou have presented
     P   iqr our oonsideration  are based upon hypothetloal   situations
         which may never orisc,  and in view of the foregolag    advieing
         that the rsaedy of injunotfon   is 4vaUnble now, their auswer
         Is   rendered unn00484ary.

                                                                         Very     ‘truly      yours


                                                                  dPlWRNM GWPX#L.OB TXJIS




         IDS;RS